DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first connection member, having two opposite end parts thereof respectively pivoted with said first shaft part and said first casing body; 
a first axial drive member, having a linkage convex part and a first teeth-like structure, 
wherein said linkage convex part is positioned in said first arc-shaped guiding slot and is guided within said first arc-shaped guiding slot, so that said first axial drive member is able to reciprocally and axially move between said first shaft part and said first casing body; 
a first radial linkage member, having one end part moveably positioned in said first casing body, 
wherein another end part of said first radial linkage member is connected to said second casing body, and 
a second teeth-like structure is formed between said one end part and said another end part of said first radial linkage member; and 
a first rotating transmission member, being rotatably connected with said first casing body, 
wherein a third teeth-like structure and a fourth teeth-like structure are respectively formed between two end parts of said first rotating transmission  member, 
said third teeth-like structure and said first teeth-like structure are engaged for interacting, 
said fourth teeth-like structure and said second teeth-like structure are engaged for interacting, so that an axial movement is able to be converted into a radial movement, 
thereby enabling said first radial linkage member to drive said second casing body to reciprocally slide relative to said first casing body”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-15 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
All prior art references show the general background of the invention. Examples of the cited references are:
US 8713757 B2 (Chen et al.) shows a sliding rail to position a panel where the rail is moved by a rack and a gearing system;
US 20200117233 Al (Ou et al.) shows a sliding element controlled by gear-link to unfold the display;
US 20200080357 Al (Lin et al.) shows a sliding hinge having a gearing system to activate a sliding bracket to unfold a screen; and
US 10146266 B2 (Shibayama et al.) shows a hinge using a cam and a gear to push a slider to unfold a display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841